DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
	In response to applicant’s remarks filed on 03/09/2022, based on applicant’s filing of a Terminal Disclaimer and approval of the Terminal Disclaimer to overcome the previous Double Patenting Rejection of claims 1-20, the claims are now in condition for allowance. See allowable subject matter below.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia, a remote phosphor film comprising a first population of quantum dots (QDs) configured to emit first secondary light having a longer wavelength than the primary light; wherein:
an optical density of the QDs in the remote phosphor film is no more than about 0.05, the primary light transmits uniformly through the LGP and into the remote phosphor film,
at least a portion of the primary light is absorbed by the first population of ODs and reemitted by the first population of QDs as the first secondary light.
Claim 17 recites, inter alia, a phosphor film comprising a first population of ODs, wherein an optical density of the QDs is no more than about 0.05; and wherein: the 
the first population of QDs are configured to absorb at least a portion of the primary light and reemit a first secondary light having a longer wavelength than the primary light.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation
Claims 2-16 and 18-20 are allowed based on dependency on an allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510. The examiner can normally be reached Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.A/           Examiner, Art Unit 2875       

/ANDREW J COUGHLIN/           Primary Examiner, Art Unit 2875